Citation Nr: 0004234	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  96-06 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1980 to May 
1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1995 Rating Decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Here, the appellant's claim is well 
grounded because he has claimed that the disability is in 
fact worse than the rating assigned to it by the RO.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  VA has 
a duty to assist the appellant in developing facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999).

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

The appellant was last examined in October 1995 for 
compensation purposes for service-connected bilateral hearing 
loss.  The record reflects that the appellant failed to show 
for an August 1997 audiological examination, but in light of 
the length of time since his last audiologic examination, the 
Board finds that the appellant merits an additional and more 
up-to-date medical evaluation.  The duty to assist includes 
the duty to develop the pertinent facts by conducting a 
current and thorough medical examination.  See 38 C.F.R. 
§ 3.159 (1999); see also Waddell v. Brown, 5 Vet. App. 454 
(1993).  On remand, the RO should have the appellant examined 
for compensation purposes to address the extent of his 
disability based on bilateral hearing loss.

Additionally, the Board notes that there is no evidence in 
the file that the appellant himself canceled the examination 
scheduled for December 1999.

Accordingly, further appellate consideration will be 
deferred, and the case is REMANDED to the RO for the 
following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected 
bilateral hearing loss, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  Next, the RO should schedule the 
appellant for a VA audiological 
examination.  The appellant's claims 
folder and a copy of this remand must be 
furnished to the examiner for review 
prior to examination, and the examiner 
should be asked to indicate in the 
examination report whether he or she has 
reviewed the claims folder.  All 
appropriate diagnostic testing deemed 
necessary should be undertaken.  
Specifically, the appellant should be 
given an audiometric examination of both 
ears, and be tested on the Maryland CNC 
test of speech discrimination.  The 
report of examination, including the 
reports of all completed tests or special 
studies should thereafter be associated 
with the appellant's claims folder.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (1999); See Also Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After completion of the above, the RO 
should readjudicate the issue on appeal, 
with consideration given to all the 
evidence of record, including all 
additional medical evidence obtained by 
the RO pursuant to this remand.  In 
adjudicating the claim the RO should take 
into consideration all applicable legal 
provisions and should consider carefully 
and with heightened mindfulness the 
benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b).  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

5.  The appellant is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Quarles v Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App.  109, 112 (1995); and 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




